Case: 14-50202      Document: 00512940565         Page: 1    Date Filed: 02/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                                                            February 19, 2015
                                      No. 14-50202
                                                                              Lyle W. Cayce
                                                                                   Clerk
PASCUAL Q. OLIBAS, Individually, doing business as Freedom Bail Bonds;
CHERYL OLIBAS, Individually, doing business as Freedom Bail Bonds,

               Plaintiffs - Appellants

v.

SHERIFF RONNY DODSON, as Sheriff of Brewster County, Texas;
BREWSTER COUNTY, TEXAS,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-94


Before KING, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiffs Pascual and Cheryl Olibas, doing business as Freedom Bail
Bonds (“the Olibases”) filed this § 1983 action (along with related state actions)




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-50202       Document: 00512940565         Page: 2    Date Filed: 02/19/2015



                                      No. 14-50202
against Brewster County Sheriff, Ronny Dodson individually and in his official
capacity. 1
       The Olibases complained that the Sheriff placed such onerous conditions
on Plaintiffs’ ability to write bail bonds in Brewster County that it made them
unable to write bonds. Plaintiffs asserted a First Amendment claim alleging
that Plaintiffs’ complaints to the Brewster County judge about the Sheriff’s
conduct caused the defendant to retaliate against Plaintiffs and impose these
onerous conditions. Plaintiffs also alleged that the Sheriff, in placing more
onerous conditions on their right to issue bail bonds than were placed on their
competitors, violated their rights under the Equal Protection Clause of the
Constitution.
       After a careful review of the record and consideration of the briefs and
argument of counsel, we are not persuaded that the district court committed
reversible error in dismissing Plaintiffs’ First Amendment claims. We agree
with the district court that neither the complaint nor the summary judgment
record supports an inference that the complaints to government officials were
causally related to the complained of actions of the defendant in making it
more difficult for Plaintiffs to write bail bonds.
       On Plaintiffs’ equal protection claim – both against the Sheriff
individually and in his official capacity – we agree that the complaint and
summary judgment record establish that the defendant did not treat the
plaintiffs substantially different from other individuals and firms writing bail
bonds in Brewster County.            The district court, therefore, did not err in




       1 The Olibases also named Brewster County as a defendant in this suit. However, it
is well-settled that claims against a municipal official in his official capacity are claims
against the county. Ky. v. Graham, 473 U.S. 159, 166 (1985); Turner v. Houma Mun. Fire &
Police Civ. Serv. Bd., 229 F.3d 478, 485 (5th Cir. 2000). Therefore, we need not consider the
County separate from the Sheriff in his official capacity.
                                             2
    Case: 14-50202      Document: 00512940565        Page: 3    Date Filed: 02/19/2015



                                    No. 14-50202
dismissing the action for relief against the Sheriff in his individual and official
capacities. 2
      For these reasons and the reasons assigned by the district court the
judgment of the district court is affirmed.
      AFFIRMED.




      2 The district court also dismissed Plaintiffs’ state law claims. Plaintiffs do not
challenge that ruling on appeal.
                                           3